Citation Nr: 0530566	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-13 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a thyroid condition due 
to radiation exposure in service


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from April 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  That decision denied service connection for 
a thyroid condition due to radiation exposure.

In November 2004, a videoconference hearing was held before 
the undersigned Veterans Law Judge making this decision who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript 
of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for a thyroid 
condition, diagnosed as hypothyroidism, as a result of 
exposure to radiation in service.  Although hypothyroidism 
is not a cancer listed under § 3.309(d), and as noted by the 
Defense Thread Reduction Agency, hypothyroidism is not among 
the radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2), 
service connection may still be possible under § 3.303(d) 
and Combee with actual evidence of exposure and medical 
evidence of nexus.  

This case was previously before the Board in January 2005 
when it was remanded for additional development to include 
obtaining specified private medical records of treatment from 
Dr. William Sherryl which the veteran indicated might be 
relevant to his claim.  In a February 2005 letter, the 
veteran was requested to return a signed release for the 
records of Dr. Sherryl, or to submit any records he may have 
directly to VA.  The veteran has not yet responded to this 
request for records.  VA cannot assist the veteran further in 
this regard without his cooperation.

In July 2005, the RO issued a supplemental statement of the 
case (SSOC).  In August 2005, the veteran's local 
representative submitted new pertinent medical evidence 
relating hypothyroidism to radiation exposure.  There is no 
indication that the RO considered this evidence prior to 
forwarding it, along with the claims file, to the Board.  
There has been no waiver received from the appellant of 
initial adjudication of this evidence by the RO.  As such, 
this evidence must be returned to the RO for initial 
consideration.  38 C.F.R. § 19.37; Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1229 (Fed. Cir. 
2003).  The Board finds that, given the veteran's failure to 
respond to prior communication from the VA, further delay 
pending a solicitation of waiver of the additional evidence 
is not warranted.

Accordingly, this case is REMANDED for the following action:

Readjudicate the issue on appeal, to 
include consideration of all evidence 
submitted subsequent to the July 2005 
SSOC.  If the claim remains denied, issue 
an SSOC and return the claims file to the 
Board in accordance with applicable 
procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


